                             THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

GREAT AMERICAN ALLIANCE INSURANCE
CO.,
                                                     No. 3:18-cv-00908-HZ
             Plaintiff,
                                                     AMENDED
       v.                                            OPINION AND ORDER


SIR COLUMBIA KNOLL ASSOCIATES
LIMITED PARTNERSHIP,


         Defendant.
__________________________________________
SIR COLUMBIA KNOLL ASSOCIATES
LIMITED PARTNERSHIP,

            Third-Party Plaintiff,

       v.

PHILADELPHIA INDEMNITY INSURANCE CO.,

       Third-Party Defendant.
__________________________________________



Page -1-     AMENDED OPINION AND ORDER
HERNANDEZ, Judge:

       In this action, the parties dispute insurance coverage for water-damaged apartment

buildings. The parties now move for summary judgment on whether Oregon or Washington law

applies. The owner of the apartment buildings, Defendant and Third-Party Plaintiff SIR

Columbia Knoll Associates Limited Partnership (Columbia Knoll), contends that Washington

law applies. The two insurers, Plaintiff Great American Alliance Insurance Co. (Great

American), and Third-Party Defendant Philadelphia Indemnity Insurance Co. (Philadelphia)

(collectively the Insurers), contend that Oregon law applies.

       I conclude that Oregon law applies. I therefore dismiss Columbia Knoll’s claims for

violations of the Washington Consumer Protection Act and for tortious breach of the implied

covenant of good faith and fair dealing because Oregon does not recognize such claims for

alleged breaches of an insurance policy.

                                        BACKGROUND

       The facts relevant to the choice of law analysis are largely undisputed. Columbia Knoll

is an Oregon limited partnership domiciled in Oregon. Columbia Knoll owns the apartment

buildings at issue, which are adjacent complexes in northeast Portland: The Terrace at Columbia

Knoll, which contains 118 income-restricted apartments in nine separate buildings, and The

Heights at Columbia Knoll Senior Residence, which contains 208 income-restricted apartments

in one four-story building. See Great Am.’s Suppl. Br. 3 (aerial photo of the Property), ECF No.

60.

       One of Columbia Knoll’s two general partners, Columbia Grotto Partners, LLC

(Columbia Grotto), is an Oregon limited liability company whose principal place of business is



Page -2- AMENDED OPINION AND ORDER
Bellevue, Washington. Miller Suppl. Decl. ¶ 2, ECF No. 54. Shelter Investment Resources,

LLC (Shelter Investment) “is the 99% member” of Columbia Grotto. Id. Columbia Knoll

submits declarations from Mark Miller, who states that he is “a principal in Shelter Investment,”

and is “primarily responsible for executive-level decisions regarding the operations of Columbia

Knoll. Day-to-day operations at Columbia Knoll are handled by on-site property managers.

Executive-level decisions, however, including decisions regarding major construction or repair

projects, are made by me and my business partners in Bellevue, Washington.” Id. ¶ 3.

          Great American is domiciled in Ohio. Philadelphia is domiciled in Pennsylvania.

Between 2011 and 2017, the Insurers issued property insurance policies to Evergreen Portfolio,

LLLP1, which is based in Bellevue, Washington. Evergreen Portfolio is not a party to this

action.

          Great American issued policies to Evergreen Portfolio that were effective from June 30,

2011 until June 30, 2014.2 Philadelphia issued policies to Evergreen Portfolio that were

effective from June 30, 2014 to June 20, 2019. The policies were negotiated and purchased

through an insurance brokerage based in the State of Washington. Columbia Knoll’s Resp. 4,

ECF No. 40. In addition to the Property at issue, the Insurers’ policies covered other properties



          1
              LLLP is an abbreviation for Limited Liability Limited Partnership.
          2
           After the parties had briefed the choice of law issues, Great American discovered another policy
it issued to Evergreen Portfolio, insuring only The Terrace at Columbia Knoll, effective from February 9,
2011 to February 9, 2012 (the Terrace Policy). Houser (Corrected) Decl. ¶ 3, ECF No. 62. Great
American now contends that the Terrace Policy is relevant to the choice of law issues. Great Am.’s
Suppl. Br. 4. Columbia Knoll responds that it “will not be submitting or pursuing a claim under [the
Terrace Policy] in this litigation” because “[t]here are more than adequate policy limits” in the other
policies issued by Great American. Miller Decl. in Resp. ¶ 4, ECF No. 64. I do not consider the Terrace
Policy in my choice of law analysis because the parties’ previously filed briefs and exhibits are sufficient.
At this time, I do not rule on whether the Terrace Policy is relevant to the parties’ claims.

Page -3- AMENDED OPINION AND ORDER
in Oregon, as well as properties in Washington, Arizona, Texas, Utah, and other states. See

Houser Decl., Exs. A, C, & E (Great American policies); Kirby Decl., Exs. A, B, C, D, & E,

ECF Nos. 31-1, 31-2, 31-3, 31-4, & 31.5 (Philadelphia policies). The number of properties

covered by the Insurers’ policies varied year to year from about 145 to 179 properties. More

than half of the insured properties were in Washington. Columbia Knoll’s Resp. 4.

        In September 2016, Columbia Knoll brought a lawsuit in Multnomah County Circuit

Court against a general contractor and two subcontractors, alleging that the defendants’ faulty

workmanship on the Property and violations of Oregon building codes had allowed water

intrusion, causing extensive damage to the buildings. Houser Decl., Ex. I (copy of complaint in

SIR Columbia Knoll Limited Partnership v. Synergy Constr., No. 16CV28622 (Multnomah Cty.

Cir. Ct.)). In its Multnomah County complaint, Columbia Knoll sought $8 million in damages.3

        In October 2016, Columbia Knoll reported the loss to its insurance broker, which then

reported the loss to Great American. The loss notice described the loss as “‘recently discovered

water damage at 2 properties.’” Great Am.’s Compl. ¶ 8, ECF No. 1.

        After receiving Columbia Knoll’s loss notice, Great American’s senior claim technical

director, Donna Szydlo, who was based in Illinois, assigned an independent adjuster to

investigate the claim and an engineer to inspect the Property. After visiting the Property several

times, the adjuster and engineer reported their findings to Szydlo. Szydlo “made the ultimate

decision to deny coverage of Columbia Knoll’s claim.” Szydlo Decl. ¶ 5, ECF No. 49.

        In April 2018, Columbia Knoll sent Great American a proof of loss statement, estimating



        3
         In March 2018, Columbia Knoll settled with the defendants in the construction defect action,
recovering a total of $400,000. Houser Decl., Ex. CC.

Page -4- AMENDED OPINION AND ORDER
the cost of repairs to the Property at more than $14 million. Houser Decl., Ex. UU. Great

American denied Columbia Knoll’s claim.

       In May 2018, Great American filed its complaint in this action, seeking declaratory relief.

In July 2018, Columbia Knoll filed its answer, asserting counterclaims against Great American

for breach of contract, breach of the implied covenant of good faith and fair dealing, and

violation of the Washington Consumer Protection Act.

       Columbia Knoll also sought coverage under Philadelphia’s policies. Philadelphia denied

coverage. In September 2018, Columbia Knoll filed a third-party complaint against

Philadelphia, asserting the claims it asserts as counterclaims against Great American. ECF No.

14.

                   LEGAL STANDARDS FOR SUMMARY JUDGMENT

       The court must grant summary judgment if there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). If the

moving party shows that there are no genuine issues of material fact, the nonmoving party must

go beyond the pleadings and designate facts showing an issue for trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). When parties file cross-motions for summary judgment, the court

considers “each motion on its merits.” Am. Tower Corp. v. City of San Diego, 763 F.3d 1035,

1043 (9th Cir. 2014).

                                          DISCUSSION

I. Choice of Law in Diversity Actions

        “Federal courts sitting in diversity look to the law of the forum state . . . when making

choice of law determinations.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir.


Page -5- AMENDED OPINION AND ORDER
2014). I therefore apply Oregon “choice of law rules to determine the controlling substantive

law.” Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002). “The threshold question in a

choice-of-law problem is whether the laws of the different states actually conflict.” Spirit

Partners, LP v. Stoel Rives LLP, 212 Or. App. 295, 301, 157 P.3d 1194, 1198 (2007). “The

proponent of applying a different state’s law has the obligation to identify a material difference

between Oregon law and the law of the other state.” Portfolio Recovery Assocs., LLC v.

Sanders, 292 Or. App. 463, 468, 425 P.3d 455, 459 (2018) (citing Spirit Partners, 212 Or. App.

at 301, 157 P.3d at 1198). “Where no material difference exists between Oregon law and the law

of the proposed alternative forum, Oregon courts will apply Oregon law without regard to the

relative significance of the relationship between the dispute and the proposed alternative forum.”

Powell v. System Transp., Inc., 83 F. Supp. 3d 1016, 1022 (D. Or. 2015). Because the “choice-

of-law analysis is issue-specific,” I address contract claims and non-contractual claims

separately. See In re Helicopter Crash Near Weaverville, Cal., 714 F. Supp. 2d 1098, 1102 (D.

Or. 2010).

II. Choice of Law for Breach of Contract Claims

       A. There Is No Material Difference Between Oregon and Washington Law

       The parties agree that the insurance policies at issue do not contain choice of law

provisions. In the absence of such provisions, the first issue is whether there is a material

difference between Oregon and Washington law on breach of contract claims. Columbia Knoll,

as the party seeking application of Washington law, has the burden of showing a material

difference.

       Columbia Knoll contends there is a material difference in the two states’ approaches to


Page -6- AMENDED OPINION AND ORDER
construing ambiguous insurance policy provisions, asserting that “Washington allows resort to

extrinsic evidence, while Oregon does not, instead construing any ambiguity that survives

scrutiny against the insurer.” Columbia Knoll’s Reply 4. Columbia Knoll argues that if this

court finds that a policy provision is ambiguous, “[t]he parties need to know whether such

ambiguities will be resolved by use of extrinsic evidence or simply construed against the

Insurers.” Columbia Knoll’s Reply 4. The Insurers respond that Oregon allows courts to

consider extrinsic evidence when interpreting an ambiguous policy provision.

       Both states allow courts to consider extrinsic evidence to determine the parties’ intent

when interpreting an ambiguous contract provision. As Magistrate Judge Hubel has explained:

       The court finds the Oregon and Washington approaches, though somewhat
       different, ultimately would reach similar results. In both states, the courts first
       will look to the language of the contract itself. Although, in Washington, the
       parties may offer extrinsic evidence to place the contract in context, and to assist
       the court in determining the meanings of particular words or phrases, such
       evidence is not accepted for purposes of contradicting the express language of the
       contract. The courts of both . . . states will examine extrinsic evidence of the
       parties’ intent . . . to interpret an ambiguous contract provision. Thus, the court
       finds no material differences between the relevant laws of Oregon and
       Washington, and will apply Oregon law to interpret the subcontract between TBH
       and Wilson.

U.S. ex rel. TBH & Assocs., LLC v. Wilson Constr. Co., 965 F. Supp. 2d 1215, 1220-21 (D. Or.

2013). Turning specifically to the interpretation of ambiguous insurance policy provisions,

Washington treats insurance policies like other contracts, allowing courts construing ambiguous

provisions to consider extrinsic evidence to determine the parties’ intent, and if ambiguities still

remain, then courts resolve the ambiguities “against the drafter-insurer and in favor of the

insured.” Am. Nat’l Fire Ins. v. B & L Trucking and Constr. Co., 134 Wash. 2d 413, 428, 951

P.2d 250, 256 (1998).


Page -7- AMENDED OPINION AND ORDER
        As to Oregon law on this issue, Columbia Knoll has not cited any Oregon Supreme Court

decision that categorically bars courts from considering extrinsic evidence when construing an

ambiguous insurance policy provision. Columbia Knoll argues that Hoffman Construction Co. v.

Fred S. James & Co., 313 Or 464, 469, 836 P.2d 703, 706 (1992) (Hoffman), holds that

“ambiguities that survive strict scrutiny are strictly construed against the insurer.” Columbia

Knoll’s Resp. 6, ECF No. 40. In Hoffman, the court determined that the insurance policy

provision at issue was not ambiguous, so the court did not need to address whether extrinsic

evidence would be admissible. I agree with Magistrate Judge Stewart, who concluded after a

thorough analysis that Hoffman does not bar Oregon courts from considering extrinsic evidence

when construing ambiguous insurance policy provisions. First Mercury Ins. Co. v. Waterside

Condo. Ass’n, No. 3:12-cv-02348-ST, 2013 WL 6383883, at *6 (D. Or. Dec. 5, 2013) (“A careful

review of the Oregon case law and its application by this court support the conclusion that

Hoffman does not always exclude extrinsic evidence.”).4

        In the absence of controlling decisions of the Oregon Supreme Court, I turn to decisions of

the Oregon Court of Appeals. “[W]hen (1) a federal court is required to apply state law, and (2)

there is no relevant precedent from the state’s highest court, but (3) there is relevant precedent

from the state’s intermediate appellate court, the federal court must follow the state intermediate


        4
          Judge Stewart noted,
        In another case decided the same year as Hoffman, the Oregon Supreme Court reasoned
        that “[t]he parties presented no evidence, such as evidence of their negotiations, about
        what meaning they actually intended.” Joseph v. Utah Home Fire Ins. Co., 313 Or 323,
        328, 835 P.2d 885, 887 (1992) (en banc ). Without overruling Joseph, Hoffman did not
        address the role of extrinsic evidence in its methodology. Instead it stated that “after all
        other methods for resolving the dispute over the meaning of particular words fail, then
        the rule of interpretation against the drafter . . . becomes applicable.” Hoffman, 313 Or at
        470-71, 836 P.2d at 706-07.
First Mercury, at *6.

Page -8- AMENDED OPINION AND ORDER
appellate court decision unless the federal court finds convincing evidence that the state’s

supreme court likely would not follow it.” Ryman v. Sears, Roebuck & Co., 505 F.3d 993, 994

(9th Cir. 2007).

       The post-Hoffman decisions of the Oregon Court of Appeals are not consistent on whether

courts may consider extrinsic evidence when interpreting ambiguous insurance policy provisions.

Compare Prot. Mut. Ins. Co. v. Mitsubishi Silicon America Corp., 164 Or. App. 385, 398, 992

P.2d 479, 486 (1999) (“A court can consider such extrinsic evidence in interpreting an insurance

contract only if it first finds the policy to be ambiguous.”) (holding that trial court erred in

considering extrinsic evidence because the commercial property policy at issue, although

complicated and technical, was not ambiguous), with Rhiner v. Red Shield Ins. Co., 228 Or. App.

588, 593, 208 P.3d 1043, 1045 (2009) (“the interpretation of an insurance policy is a question of

law that is confined to the four corners of the policy without regard to extrinsic evidence”). The

decisions of this court reflect the inconsistent Oregon appellate decisions. Compare Wausau Bus.

Ins. Co. v. Boyd Coffee Co., No. 3:12-cv-0968-HU, 2014 WL 897115, at *10 (D. Or. Mar. 3,

2014) (if the court “determines that the term is ambiguous, the court may then consider extrinsic

evidence in interpreting the insurance contract”); Alkemade v. Quoanta Indem. Co., No. 6:12-cv-

00844-TC, 2013 WL 1500826, at *6 (D. Or. Jan. 8, 2013) (if “the court determines that the term

is ambiguous, the court may then consider extrinsic evidence in interpreting the insurance

contract”), adopted, 2013 WL 1500720 (D. Or. April 10, 2013), with Alterra Am. Ins. Co. v.

James W. Fowler Co., 347 F. Supp. 3d 604, 612 (D. Or. 2018) (“Oregon courts do not consider

extrinsic evidence when interpreting insurance policy language. To Oregon courts, the

interpretation of an insurance policy is a ‘question of law that is confined to the four corners of


Page -9- AMENDED OPINION AND ORDER
the policy without regard to extrinsic evidence.’”) (quoting Rhiner, 228 Or. App. at 593, 208 P.3d

at 1045); cf. Factory Mut. Ins. Co. v. Peri Formworks Sys., Inc., 223 F. Supp. 3d 1133, 1144 (D.

Or. 2016) (noting conflict in Oregon decisions but determining that “[t]he Court, however, need

not decide whether it is appropriate under Oregon law to consider extrinsic evidence under the

circumstances of this case”).

       I conclude that the Oregon appellate decisions that would allow courts to consider

extrinsic evidence to interpret ambiguous insurance policy provisions are more consistent with

Oregon contract law than those decisions that would appear to categorically exclude extrinsic

evidence. As Judge Stewart explained, “In the majority of cases applying the maxim of

construing ambiguous policy language against the drafter, the language at issue was

non-negotiated, standard, and provided by the insurer. Thus, the courts construed the language

against the insurer.” First Mercury, 2013 WL 6383883, at *6. However, if a court is construing

an ambiguous, non-standard policy provision that was negotiated by the insurer and the insured,

“logic dictates that a court should consider whatever evidence of the parties’ intent is available.

After all, Oregon courts have stated that ‘the rule of liberal construction in favor of the insured is

subordinate to the rule that with insurance contracts, as with other contracts, the primary and

governing consideration is to ascertain the intent of the parties.’” Id. at *7 (quoting First Far W.

Transp., Inc. v. Carolina Cas. Ins. Co., 47 Or. App. 339, 343, 614 P.2d 1187, 1190 (1980)). I

conclude that Columbia Knoll has not carried its burden of showing a material difference between

Oregon and Washington law on this issue.

       Columbia Knoll also contends that Washington has “more” law than Oregon on claims for

breach of commercial property insurance policies, and that “Washington courts [have] addressed


Page -10- AMENDED OPINION AND ORDER
issues that the Oregon courts have yet to consider.” Columbia Knoll’s Reply 3, ECF No. 52. The

existence of more law in Washington on a particular issue does not show a material difference

with Oregon law. Because Columbia Knoll has failed to show a material difference in the two

states’ laws, I conclude that Oregon law applies to the contract issues.

       B. Assuming a Material Difference Exists, Oregon Law Applies

       Even assuming that material differences exist between the two states’ laws, I conclude

Oregon law applies to the contract claims. Because the insurance policies at issue do not contain

choice of law provisions, I turn to Oregon’s choice of law statutes. Under Or. Rev. Stat. §

15.360, “the rights and duties of the parties with regard to an issue in a contract are governed by

the law, in light of the multistate elements of the contract, that is the most appropriate for a

resolution of that issue.” The court determines the most appropriate law by:

       (1) Identifying the states that have a relevant connection with the transaction or the
       parties, such as the place of negotiation, making, performance or subject matter of
       the contract, or the domicile, habitual residence or pertinent place of business of a
       party;

       (2) Identifying the policies underlying any apparently conflicting laws of these
       states that are relevant to the issue; and

       (3) Evaluating the relative strength and pertinence of these policies in:

       (a) Meeting the needs and giving effect to the policies of the interstate and
       international systems; and

       (b) Facilitating the planning of transactions, protecting a party from undue
       imposition by another party, giving effect to justified expectations of the parties
       concerning which state’s law applies to the issue and minimizing adverse effects
       on strong legal policies of other states.

Or. Rev. Stat. § 15.360.

       Columbia Knoll argues that because the place of negotiation and the making of the


Page -11- AMENDED OPINION AND ORDER
insurance policies were in Washington, Washington law should apply. Columbia Knoll also

argues “[w]hile the current dispute happens to involve property located in Oregon, the insurance

contracts themselves were overwhelmingly directed toward the State of Washington.” Columbia

Knoll’s Resp. 9.

        I agree with the Insurers, however, that the choice of law factors favor Oregon law. The

place where the policies were negotiated and delivered has little relevance here because the

insurance policies at issue appear to be standard forms. On the other hand, the Property, which is

the focus of the parties’ dispute, is in Oregon. The Property’s owner, Columbia Knoll, is based in

Oregon, and its business operations are in Oregon. The place of performance is arguably Oregon,

which is “where payment under a policy would be made.” Ingenco Holdings, LLC v. Ace Am.

Ins. Co., 921 F.3d 803, 810-11 (9th Cir. 2019).5 The existence of insured properties in other

states, with the majority of insured properties in Washington, does not favor Washington law

because this dispute concerns only Oregon property. See id. at 811 (rejecting argument that court

should consider “a jurisdiction’s relationship with a contract, rather than a specific property”).

        Columbia Knoll argues that its executives’ Washington domicile favors application of

Washington law. However, the Oregon choice of law statute looks to “the domicile, habitual

residence or pertinent place of business of a party,” Or. Rev. Stat. § 15.360(1) (emphasis added),

and Columbia Knoll’s executives are not parties to this action. The location of Columbia Knoll’s

executives is fortuitous, while the location of the Property is not. See Great Am.’s Response 9-



        5
          Although Ingenco applied Washington choice of law, which refers to the Restatement (Second)
of Conflict of Law § 188 for contract issues, the factors in section 188 are similar to the factors in Or.
Rev. Stat. § 15.360. See Ingenco, 921 F.3d at 809-10 (under section 188, court looks to place of
contracting, place of negotiation, place of performance, location of subject matter of contract, and
residence, place of incorporation, and place of business of parties).

Page -12- AMENDED OPINION AND ORDER
10. Even if there were material differences between Oregon and Washington contract law,

Oregon choice of law rules strongly favor application of Oregon law to the contract issues here.

II. Choice of Law for Non-Contractual Claims

       The parties agree that there are material differences between Oregon and Washington law

on non-contractual claims involving insurance policies. Washington allows policyholders to

bring claims against insurers under its Consumer Protection Act, while Oregon’s Unfair Trade

Practices Act specifically exempts insurers. Columbia Knoll’s Resp. 5, ECF No. 40. Washington

also allows tort claims against insurers for breach of the implied covenant of good faith and fair

dealing, while Oregon does not recognize such tort claims under these alleged facts. Id. I turn to

Oregon choice of law rules to determine whether Oregon or Washington law applies to the non-

contractual claims.

       A. Or. Rev. Stat. § 15.440

       The Oregon statute governing choice of law for non-contractual claims, Or. Rev. Stat. §

15.440, provides in part:

              (3) If the injured person and the person whose conduct caused the injury
       were domiciled in different states and the laws of those states on the disputed
       issues would produce a different outcome, the law of the state designated in this
       subsection governs.

              (a) If both the injurious conduct and the resulting injury occurred in the
       same state, the law of that state governs if either the injured person or the person
       whose conduct caused the injury was domiciled in that state.

               (b) If both the injurious conduct and the resulting injury occurred in a state
       other than the state in which either the injured person or the person whose conduct
       caused the injury were domiciled, the law of the state of conduct and injury
       governs. If a party demonstrates that, under the circumstances of the particular
       case, the application of that law to a disputed issue will not serve the objectives of
       that law, that issue will be governed by the law selected under ORS 15.445.


Page -13- AMENDED OPINION AND ORDER
               (c) If the injurious conduct occurred in one state and the resulting injury in
       another state, the law of the state of conduct governs. However, the law of the
       state of injury governs if:

                (A) The activities of the person whose conduct caused the injury were
       such as to make foreseeable the occurrence of injury in that state; and

               (B) The injured person formally requests the application of that state’s
       law by a pleading or amended pleading. The request shall be deemed to
       encompass all claims and issues against that defendant.

Or. Rev. Stat. § 15.440(3). Under the Oregon choice of law statute, the court looks to (1) the

domicile of the injured person; (2) the domicile of the person who conduct caused the injury; (3)

the location of the injurious conduct; and (4) the location of the resulting injury. Here, I conclude

that these factors favor applying Oregon law to the non-contractual claims.

       Oregon is the domicile of Columbia Knoll, the injured person, because Oregon is “the

state in which [Columbia Knoll] maintains its principal place of business.” Or. Rev. Stat. §

15.420(2). Oregon has an interest in regulating insurance policies that cover property damage to

Oregon property. This factor favors Oregon law.

       The domiciles of the persons who allegedly injured Columbia Knoll, the Insurers, are

Illinois and Pennsylvania. The location of the injurious conduct is Illinois and Pennsylvania,

where the Insurers decided to deny Columbia Knoll’s claimed loss, and to a lesser extent in

Oregon, where the Insurers investigated the damage to the Property. These two factors favor

neither Oregon nor Washington law.

       The parties disagree on the fourth factor, the location of the resulting injury. Columbia

Knoll contends that its executives, who are domiciled in Washington, have suffered the resulting

injury in Washington. Columbia Knoll’s executive Mark Miller states that he has “executed

personal guaranties on at least three Columbia Knoll loans, with combined principal loan amounts

Page -14- AMENDED OPINION AND ORDER
of approximately $4.9 million.” Miller Suppl. Decl. ¶ 4. At an examination under oath in 2018,

Miller testified that if Columbia Knoll prevails on its claims in this action, he personally would

not benefit at all “because the property’s debt encumbered, and it’s not likely that I will see any

money ever over the life [sic] the project.” Houser 2d Decl., Ex. 4, at 20, ECF No. 48-1. Miller

explained that “it’s more than likely that all of the money for the foreseeable time would be

allocated to the debt of the project and to the limited partner.” Id., at 21. I conclude that the

location of Columbia Knoll’s executives is not dispositive on this issue. Instead, I agree with the

Insurers that the location of the injury is primarily if not exclusively in Oregon, where the

Property is located. The State of Oregon and the City of Portland are creditors of Columbia

Knoll, and many low-income tenants in Oregon could be affected if Columbia Knoll is not able to

fully repair the alleged damage. I conclude that Oregon’s interest in this dispute is greater than

Washington’s interest in protecting Columbia Knoll’s executives from possible liability under

their personal guaranties. Oregon law therefore applies to the non-contractual claims at issue.

       Oregon does not recognize claims analogous to Columbia Knoll’s non-contractual claims

for violation of Washington’s Consumer Protection Act and for tortious breach of the covenant of

good faith and fair dealing. Because Oregon law applies to Columbia Knoll’s non-contractual

claims, I dismiss these claims. See Alterra Am. Ins., 347 F. Supp. 3d at 610 (dismissing similar

Washington law claims after concluding that Oregon law applied).

                                          CONCLUSION

       Plaintiff and Third-Party Defendant Great American Alliance Insurance Co.’s Motion for

Summary Judgment, ECF No. 22, and Third-Party Defendant Philadelphia Indemnity Insurance

Co.’s Motion and Amended Motion for Summary Judgment, ECF Nos. 30 and 33, are


Page -15- AMENDED OPINION AND ORDER
GRANTED as to application of Oregon law. Defendant and Third-Party Plaintiff SIR Columbia

Knoll Associates Limited Partnership’s Cross-Motion for Partial Summary Judgment, ECF No.

44, is DENIED.

      IT IS SO ORDERED.



                    Dated this 6th day of September, 2019.



                                         Marco A. Hernandez
                                         United States District Judge




Page -16- AMENDED OPINION AND ORDER
